Citation Nr: 0803371	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-35 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) from July 24, 2003 
to February 24, 2006.

2.  Entitlement to an increased rating in excess of 30 
percent for PTSD from February 25, 2006.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which,  in part, granted service 
connection for PTSD with a 10 percent disability evaluation, 
effective from February 24, 2003.  The veteran disagreed with 
the evaluation assigned.

The case was transferred to the jurisdiction of the Columbia, 
South Carolina RO in July 2005.  In a May 2006 rating action, 
that RO increased the evaluation for PTSD to 30 percent, 
effective from February 25, 2006.  The veteran desires a 
higher disability evaluation.

The veteran was scheduled for a hearing at the RO in November 
2005.  He withdrew his request for such hearing in a written 
statement dated in October 2005.  

The issue of an increased rating in excess of 30 percent for 
PTSD from February 25, 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal with respect to the issue of 
entitlement to an initial rating greater than 10 percent for 
PTSD from July 24, 2003 to February 24, 2006 has been 
accomplished. 

2.  For the period of July 24, 2003 to February 24, 2006, 
PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for PTSD 
for the period from July 24, 2003 to February 24, 2006 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2006, and March 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim for 
an increased rating, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA treatment records 
which the RO obtained and he was afforded VA examinations.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim decided below.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  In assessing the evidence of record, it is important 
to note that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

The objective evidence pertaining to the veteran's 
psychiatric state for the period from July 24, 2003 to 
February 24, 2006 includes VA outpatient treatment records 
and a VA examination in November 2003.  

A VA outpatient treatment record dated in April 2003 shows 
the veteran reported symptoms of re-experiencing traumatic 
events, persistent avoidance, numbing and social isolation.  
He also described symptoms of increased arousal such as 
difficulty sleeping, irritability, difficulty concentrating 
and exaggerated startle response.  The veteran also reported 
memory impairment.  He denied homicidal suicidal ideation or 
plans, and auditory hallucinations.  The objective evaluation 
revealed that the veteran was oriented, mildly anxious, and 
did not display any psychotic symptoms.  His speech was 
within normal limits, and his judgment and insight were 
intact.  It was noted that the veteran had some issues with 
anger.  The veteran's GAF score was 58.

Clinical notes dated in May 2003 reflect that the veteran was 
given a "Clinician Administered PTSD Scale" to rule out 
PTSD.  The veteran endorsed symptoms of recurrent intrusive 
distressing recollections of war memories; persistent 
avoidance of stimuli; and a restricted range of affect.  He 
also endorsed impaired sleep, memory impairment, depression 
and hypervigilance, and feelings of detachment and 
estrangement from others.  The veteran stated that he avoided 
crowds and found it difficult to establish close and intimate 
relationships, although he described his relationship with 
wife as very supportive.  The veteran indicated that he was 
employed fulltime as a subway train operator and had been 
with the same company for 30 years.  However, he worried that 
his chronic sleep deprivation and nodding off on the job put 
his life and the lives of passengers in constant danger.  He 
was worried about losing his job because of this.  The 
physician commented the veteran was alert and oriented during 
the session, and his affect was appropriate to the situation.  
The Beck Depression Inventory assessment indicated a severe 
level of depression.  

Additional records show the veteran continued to report 
symptoms of chronic sleep impairment including sleeping only 
2-3 hours per night and occasional nightmares.  He also 
continued to endorse symptoms such as irritability, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  A July 2003 progress note shows a GAF 
score of 48.

The report from the VA examination performed in November 2003 
shows that the veteran denied taking any psychiatric 
medications.  The veteran reported that he had become 
increasingly isolated and preferred to have few friends.  He 
endorsed symptoms of nightmares, flashbacks, and difficulty 
in controlling his anger, which had lead to marital stress.  
The veteran also stated that he was easily startled and had 
poor sleep.  The veteran denied any current suicidal 
thoughts, although he had some in the past.  The veteran had 
been married for almost two years to his current wife.  He 
described this relationship as very supportive.  He has two 
daughters with whom he maintained contact.  Upon examination, 
the veteran was alert and oriented times three, pleasant and 
cooperative.  His speech was within normal limits as to rate, 
rhythm and tone.  His thought process and content were 
logical and goal-directed.  He did not have any auditory or 
visual hallucinations, paranoia or delusional content.  The 
veteran had reported that his mood was "ok", but he 
appeared a bit anxious.  There were no suicidal or homicidal 
ideations.  His insight and judgment were fair.  The 
veteran's GAF score was 70.  The examiner commented that the 
veteran had been employed for 30 years and had no significant 
problems at his job and was competent to manage his funds.

The report from a VA examination in October 2004, although 
not detailed, shows that the veteran had a GAF of 55 at that 
time. 

Based upon a review of the cumulative evidence, and resolving 
all doubting the veteran's favor, the Board finds that the 
veteran's PTSD is manifested by psychiatric symptoms that 
more closely approximate the criteria for a 30 percent 
evaluation, and no higher, for the period from July 24, 2003 
to February 24, 2006.  

While the veteran's symptoms clearly do not meet all of the 
criteria for the 30 percent evaluation, set forth supra, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7.  Specifically, the Board notes 
that the veteran's PTSD symptoms are primarily shown to 
include social isolation, difficulty in establishing close 
relationships, severely depressed mood, anxiety, 
irritability, chronic sleep impairment, and difficulty 
concentrating.  The veteran has also reported some memory 
loss, although this is entirely subjective and not shown upon 
examination.  Such symptoms are indicative of PTSD of 
moderate severity and are associated with a disability 
evaluation of 30 percent.

The Board is also aware that throughout the appeal period in 
question, the veteran's four GAF scores have ranged from 48 
to 70, the most recent being a score of 55 in October 2004.  
These scores indicate that overall, the veteran's PTSD has 
generally manifested with no more than a moderate level of 
impairment in social and occupational functioning.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32.  

The clinical evidence for this particular period does not 
demonstrate that the veteran's PTSD manifested with symptoms 
that more nearly approximated the criteria for an even higher 
(50 percent) evaluation.  Significantly, the veteran 
maintained employment with the same company for 30 years.  
While he stated his chronic sleep deprivation caused him to 
nod off on his job as subway train operation, there is no 
objective evidence from his employer showing that he 
experienced any reduced reliability and productivity in his 
employment due to his PTSD.  Also, the November 2003 examiner 
commented that the veteran had no significant problems at his 
job.  

In addition, there is no clinical evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking 
during this period in question.  Again, it is noted that the 
veteran's report of memory loss is entirely subjective and 
not shown by examination.  Clearly, the evidence does not 
describe impairment of such severity so as to meet the 
criteria for a 50 percent rating.  Therefore, based upon the 
cumulative evidence, the Board finds that the veteran is 
entitled to a 30 percent disability evaluation, and no 
higher, for his service- connected PTSD. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to PTSD, during the period from July 
24, 2003 to February 24, 2006, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An initial disability rating of 30 percent, but no higher, 
for post-traumatic stress disorder (PTSD) for the period of 
July 24, 2003 to February 24, 2006, is granted, subject to 
the regulations governing the payment of monetary awards.


REMAND

In a May 2006 rating action, the RO increased the evaluation 
for PTSD to 30 percent, effective from February 25, 2006, 
based upon the clinical findings reported from a February 
2006 VA psychiatric examination.  At that examination, the VA 
examiner commented that the veteran had a moderate level of 
impairment from PTSD and a GAF score of 55.  Recent VA 
outpatient treatment records showed the veteran was not 
suicidal, but he reported that he "struggled to maintain."  
He was severely depressed and lacked motivation.  

The veteran now claims that his service-connected PTSD 
disability has worsened since the time of his last VA 
examination in February 2006.  

The veteran has provided a written statement dated in May 
2007, from his treating psychologist, Dr. L.J.M.  This 
physican has opined that the veteran's current disability 
evaluation does not accurately reflect the severity of his 
PTSD.  This physican further indicated she had treated the 
veteran since August 2006, and that the veteran's social 
functioning is severely impaired due to PTSD.  In addition, 
on two administrations of the Beck Depression Inventory 
assessment in November 2006, suicidal ideation was indicated.  
Dr. J. M. further indicated that the veteran's flexibility, 
adaptability, and reliability in an occupational setting were 
totally impaired. 

With this correspondence from a qualified healthcare 
provider, VA has been placed on notice of private medical 
records of ongoing treatment that are relevant to the 
veteran's claim, and the agency of original jurisdiction 
(AOJ) should request an authorization from the veteran to 
obtain these records as well as any other records relevant to 
his claim.  In addition, with the veteran's claims of 
worsening symptomatology, a new examination is indicated.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

In light of the allegations of worsening PTSD symptoms and 
increasing functional impairment, and the fact that 
additional pertinent records appear to be outstanding, 
additional development is required to provide an adequate 
basis for assignment of a current disability evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran notice of 
the provisions of the VCAA and how it pertains to 
his claim of entitlement to an evaluation greater 
than 30 percent for PTSD from February 25, 2006.  
The notice must comply with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), and should also include an 
explanation of the information or evidence needed 
to establish a disability rating and effective 
date for the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet.  
App. 473 (2006).  

2.  The RO should ask the veteran to provide the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA or non-
VA, who treated that veteran for his PTSD, from 
February 2006 to the present.  After the veteran 
has signed the appropriate releases, those records 
should be obtained and associated with the claims 
folder.  In particular, the records of Dr. L.J. M. 
are requested.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the veteran, a 
notation to that effect should be inserted in the 
file.  The veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those records for 
VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to assess the current 
severity of his service-connected PTSD.  All 
indicated tests and studies are to be performed.  
Prior to the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A notation 
to the effect that this record review took place 
should be included in the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current psychiatric 
disorders, and offer an opinion of the extent to 
which the veteran's service-connected PTSD 
results in social and occupational impairment.  
The multi- axial assessment should also include a 
thorough discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (Global 
Assessment of Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion and 
discussion regarding the severity or duration of 
the PTSD symptoms.  To the extent that any 
unrelated mental disabilities are present, the 
examiner should attempt to differentiate 
symptomatology attributable to those disabilities 
or to the service- connected PTSD.  Any opinion 
expressed must be accompanied by a complete 
rationale.  

If possible, in the opinion provided, the 
examiner is requested to indicate which of the 
following (a), (b), or (c) best describes the 
current degree of impairment caused solely by the 
PTSD. 

(a) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or,

(b) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or,

(c) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name. 

4.  Thereafter, the claims file must be reviewed 
to ensure that all of the foregoing requested 
development has been completed.  Then, the 
pending claim for an increased rating in excess 
of 30 percent for PTSD from February 25, 2006 
should be readjudicated.  If the maximum benefit 
sought remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case, and an adequate time to 
respond.  Thereafter, the case should be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


